FILED
                            NOT FOR PUBLICATION                               SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTIAN JOUBERT,                               No. 13-35559

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00209-PA

 v.
                                                 MEMORANDUM*
ANNE E. DELAMATER,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Christian Joubert appeals pro se from the district court’s judgment

dismissing his diversity action with prejudice for failure to prosecute. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Ash v.

Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984), and we reverse and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed Joubert’s action with prejudice for failure to

prosecute after Joubert did not appear at a status conference. The district court

failed to consider the adequacy of less drastic sanctions, such as dismissal without

prejudice. See Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992) (“A district

court abuses its discretion if it imposes a sanction of dismissal without first

considering the impact of the sanction and the adequacy of less drastic sanctions.”

(citation and internal quotation marks omitted)); see also Ferdik v. Bonzelet, 963

F.2d 1258, 1260 (9th Cir. 1992) (“[D]ismissal is a harsh penalty and, therefore, it

should only be imposed in extreme circumstances.”). Accordingly, we reverse and

remand for further proceedings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions and requests are denied. Joubert’s request for

attorney’s fees, set forth in the opening brief, is denied.

      REVERSED and REMANDED.




                                            2                                     13-35559